Dear Mr. Doyle:
We find no legal impediment to prevent you from holding the part-time appointive office of board member of the Terrebonne Parish Hospital Service District Board of Commissioners while also serving as Terrebonne Parish Assistant District Attorney, a full-time appointive position. A concern might be raised by LSA-R.S. 42:63 (E) if both positions were considered full-time. That statute provides:
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
Since one appointive office is held on a part-time basis, the prohibitory language of LSA-R.S. 42:63 (E) is inapplicable. You may hold both positions simultaneously.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams